The opinion of the court was delivered by
Horton, C. J.:
It was decided in Shelden v. Comm’rs of Butler Co., 48 Kas. 356, that—
“On the second Monday of January after each general election at which a commissioner has been elected, the board of county commissioners as an organized body is dissolved, and the office of chairman is vacant, and, before the commissioners can transact any county business other than to elect a chairman, or fill a vacancy in the office of a commissioner, the board must be again organized, and the hands of such new board or organization, as to the designation of the official newspaper of the county, are not tied by a prior order of the preceding board of county commissioners.”
It logically follows, from the opinion filed in that case, that the board of county commissioners of Coffey county, which was about to be dissolved under operation of law, did not have authority, on the 7th day of January, 1892, to enter into a contract with C. O. Smith concerning the official newspaper of the county and the county printing thereof for another year, so as to tie the hands of the new board of county commissioners, which met and organized on the second Monday of January of that year, being only four days *355after the 7th of January, the date of the contract complained of.
It is a matter of general publicity, that in the election of county commissioners the selection of the official newspaper of the county enters more or less into the contest. The views of the candidates for commissioners as to what newspaper shall be designated the official paper of the county often determine the result. When the result of the election is legally declared, the will of the majority ought to be promptly and cheerfully acquiesced in. It does not seem fair or just for the old board, just as it is going out of office, to forestall the new board in the designation of the official newspaper of the county. There are no good' reasons why the old board should be permitted to tie the hands of the new board in such a matter, and there are manifold and manifest reasons why they should not have that power. The same reasons for limiting contracts for general county expenditures do not exist as in designating the official paper of the county. We repeat what we said in Shelden v. Comm’rs of Butler County, supra: “To avoid complications or other troubles, the designation of the official newspaper should be made as early in each January, after the board is organized, as is convenient for action to be had.”
In the case of Comm’rs of Harper Co. v. The State, ex rel., 47 Kas. 283, (27 Pac. 997,) the only material question decided was, that a board of county commissioners had the power, in the absence of fraud or collusion, to make a contract to pay for the county printing at legal rates, although other parties offered to do the printing at less than legal rates.
The judgment will be reversed, and the cause remanded, with direction to the court below to sustain the demurrer filed to the petition.
All the Justices concurring.